DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph F. Hetz (Reg. No. 41,070) on June 24, 2022. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Hetz agreed.
The application has been amended as follows: 



Listing of Claims: 

Claims 1-20	(Cancelled)

21.	(Currently Amended)	A method for use in a system comprising a first node server and a second node server, the method comprising:
performing the following at the second node server, wherein the second node server comprises a memory:
receiving a remote mapping request from the first node server to map a physical address in the memory to an address space of the first node server;
determining whether to accept the remote mapping request; 
in response to determining to accept the remote mapping request, mapping the physical address in the memory to the address space of the first node server; and
receiving a request from the first node server to access data stored in the physical address in the memory using the mapping.

Claim 22	(Cancelled)

23.	(Currently Amended)  The method of claim 21, further comprising:
in response to receiving the request, sending the data to the first node server using a remote memory access channel. 

24.	(Original)  The method of claim 23, wherein the data is sent to the first node server using a remote memory access channel. 

25.	(Currently Amended)  The method of claim 21, wherein the data is accessed directly from the physical address by the first node server.

26.	(Original)  The method of claim 21, wherein:
the first node server comprises a node density configuration enabling the first node server to provide information computing resources to one or more data processing systems; and
the second node server comprises a memory configuration enabling the second node server to enable memory resources thereof to be allocated to caching data for applications running on the one or more data processing systems.

27.	(Original)  The method of claim 21, further comprising:
in response to determining not to accept the remote mapping request, preventing the first node server from accessing the data.

28.	(Currently Amended)  A non-transitory computer-readable medium having tangibly embodied thereon and accessible therefrom a set of instructions interpretable by one or more data processing devices of a system comprising a first node server and a second node server, wherein the set of instructions is configured to cause the one or more data processing devices of the second node server to implement operations for:
receiving a remote mapping request from the first node server to map a physical address in the memory to an address space of the first node server;
determining whether to accept the remote mapping request; 
in response to determining to accept the remote mapping request, mapping the physical address in the memory to the address space of the first node server; and 
receiving a request from the first node server to access data stored in the physical address in the memory using the mapping.

Claim 29	(Cancelled)

30.	(Currently Amended)  The non-transitory computer-readable medium of claim 28, wherein the set of instructions is further configured to cause the one or more data processing devices of the second node server to implement an operation for:
in response to receiving the request, sending the data to the first node server using a remote memory access channel. 

31.	(Original)  The non-transitory computer-readable medium of claim 30, wherein the data is sent to the first node server using a remote memory access channel. 

32.	(Currently Amended)  The non-transitory computer-readable medium of claim 28, wherein the data is accessed directly from the physical address by the first node server.

33.	(Original)  The non-transitory computer-readable medium of claim 28, wherein:
the first node server comprises a node density configuration enabling the first node server to provide information computing resources to one or more data processing systems; and
the second node server comprises a memory configuration enabling the second node server to enable memory resources thereof to be allocated to caching data for applications running on the one or more data processing systems.

34.	(Original)  The non-transitory computer-readable medium of claim 28, wherein the set of instructions is further configured to cause the one or more data processing devices of the second node server to implement an operation for:
in response to determining not to accept the remote mapping request, preventing the first node server from accessing the data.

35.	(Currently Amended)  A system comprising:
a first node server; and
a second node server configured to: 
receive a remote mapping request from the first node server to map a physical address in the memory to an address space of the first node server;
determine whether to accept the remote mapping request; 
in response to determining to accept the remote mapping request, map the physical address in the memory to the address space of the first node server; and 
receive a request from the first node server to access data stored in the physical address in the memory using the mapping.

Claim 36	(Cancelled)

37.	(Currently Amended)  The system of claim 35, wherein the second node server is further configured to:
in response to receiving the request, send the data to the first node server using a remote memory access channel. 

38.	(Currently Amended)  The system of claim 35, wherein the data is accessed directly from the physical address by the first node server.

39.	(Original)  The system of claim 35, wherein:
the first node server comprises a node density configuration enabling the first node server to provide information computing resources to one or more data processing systems; and
the second node server comprises a memory configuration enabling the second node server to enable memory resources thereof to be allocated to caching data for applications running on the one or more data processing systems.

40.	(Original)  The system of claim 35, wherein the second node server is further configured to:
in response to determining not to accept the remote mapping request, prevent the first node server from accessing the data.

ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 21, 28 and 35 in the instant application is that prior arts do not teach receiving a remote mapping request from a first node server to map a physical address in a memory of the first node server to an address space of the first node server;
determining whether to accept the remote mapping request; and in response to determining to accept the remote mapping request, mapping the physical address in the memory to the address space of the first node server; and receiving a request from the first node server to access data stored in the physical address in the memory using the mapping.
	The remaining claims 23-27, 30-34 and 37-40 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 21, 23-28, 30-35 and 37-40.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 21, 23-28, 30-35 and 37-40 have been allowed.
    
    b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571)272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181